DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Applicant’s arguments, and amendments filed on December 12, 2010, in which claims 1, 3-5, 17, 19, 21-23, and 29-30 have been amended, claims 31-32 have been added, and claims 2 and 20 have been canceled. Claims 1, 3-19, and 21-32 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Mcerlean (US 2017/0178498) in view of Reference-2 (FRAUNHOFER IIS: "Movement model based IMU positioning",
3GPP DRAFT; R2-18G2312, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLiS CEDEX ; FRANCE, vol. RAN WG2, no. Athens, Greece; 20180226 - 20180302 15 February 2018 (2018-02-15), XP051399855,

[retrieved on 2018-02-15]).
Regarding claims 1, 19, 29, Mcerlean teaches a method of wireless communication performed by a first device, comprising: identifying a motion state configuration associated with a second device, the motion state configuration including information indicating possible positions of the second device during a movement of the second device (i.e., a device on or in the first vehicle detects/identifies the presence of the second vehicle [0023], the first computing device may determine a second position, which may be a position of the second vehicle 110 relative to the third vehicle 115 [0025]-[0026, determine based on the first sensor data, a first position wherein the position is a position of the second vehicle relative to the first vehicle; initiate a V2V communications session with the second vehicle; receive second sensor data from the second vehicle during the V2V communications session; determine a second position based on the second sensor data, wherein the second position is a position of the second vehicle relative to a third vehicle detected by a second sensor of the second vehicle [0039], the detection module 510 may determine the position of the second vehicle 110 by way of triangulation [0050]-0054]). 
The feature of “the motion sate configuration provided to the position device including the information indicating the possible positions, and the possible positions including positions within a threshold uncertainty from a path, a surface or a volume on which a second device is controlled to move” is not clearly stated in detail in Mcerlean.

Regarding claims 3, 21, Mcerlean in view of reference-2 teaches all the limitations above. Mcerlean further teaches the threshold uncertainty varies among positions in the set of positions ([0054], [0065], [0240]).
Regarding claims 4, 22, Mcerlean in view of reference-2 teaches all the limitations above. Mcerlean further teaches the set of positions includes positions on at least one of: a one-dimensional path, a two-dimensional surface, a three-dimensional volume, a boundary of a surface, or a boundary of a volume ([0065]-[0066], [0085]).
Regarding claim 6, Mcerlean in view of reference-2 teaches all the limitations above. Mcerlean further teaches the possible positions include a first set of possible positions associated with a first path, surface, or volume and a second set of possible positions associated with a second path, surface, or volume (i.e., inherently present in the position of objects such as pedestrian, vehicle, debris, and the like [0070]).
Regarding claims 7, 24, Mcerlean in view of reference-2 teaches all the limitations above. Mcerlean further teaches the motion state configuration includes probability information associated with the first path, surface, or volume and 
Regarding claims 10, 26, Mcerlean in view of reference-2 teaches all the limitations above. Mcerlean further teaches updating the motion state configuration after one or more performances of the movement of the second device are completed, wherein the motion state configuration is updated based at least in part on actual position information or actual timing information associated with the second device ([0033], [0050], [0085]-[0086], [0101]).
Regarding claim 11, Mcerlean in view of reference-2 teaches all the limitations above. Mcerlean further teaches identifying an error, associated with a position of the second device resulting from the movement of the second device, based at least in part on the motion state configuration ([0029], [0063]).
Regarding claim 12, Mcerlean in view of reference-2 teaches all the limitations above. Mcerlean further teaches the motion state configuration is provided via the second device (i.e., When a V2V communication session is established, at operation 635, the computing device 400 may obtain second sensor data from a second sensor of the detected vehicle (e.g., second vehicle 110).).
Regarding claim 13, Mcerlean in view of reference-2 teaches all the limitations above. Mcerlean further teaches at least two of the positioning device, the second device, and the first device are at least partially co-located on a same wireless communication device ([0021]).

Regarding claim 15, Mcerlean in view of reference-2 teaches all the limitations above. Mcerlean further teaches the timing information is absolute timing information ([0050], [0053]).
Regarding claim 16, Mcerlean in view of reference-2 teaches all the limitations above. Mcerlean further teaches the timing information indicates that timing of the movement is relative to a start time of the movement ([0050], [0053]).
Regarding claim 17, Mcerlean in view of reference-2 teaches all the limitations above. Mcerlean does not clearly state in detail that the first device is at least partially configured on one or more of a base station, a first user equipment (UE), or a core network device, the second device is at least partially configured on one or more of the first base station, a second base station, the first UE, a second UE, the first core network device, or a second core network device, and the positioning device is at least partially configured on one or more of the first base station, the second base station, a third base station, the first UE, the second UE, a third UE, the first core network device, the second core network device, or a third core network device. Given that the function of devices can be interchanged in V2X it is an obvious
matter that could be set, as desired and as appropriate, by a person skill in the art to use devices in V2X system interchangeably.

Regarding claims 31 and 32, Mcerlean in view of reference-2 teaches all the limitations above. Reference-2 further teaches the threshold uncertainty varies among positions in a set of positions of the possible positions (sections 5-7).
Claims 5, 8, 9, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mcerlean (US 2017/0178498) in view of Reference-2 further in view of Smith et al. (US 2016/0127871).
Regarding claims 5, 23, Mcerlean in view of reference-2 teaches all the limitations above except a threshold uncertainty, associated with the possible positions, is defined by at least one of a confidence level associated with the possible positions, a confidence window associated with the possible positions, or a confidence distribution associated with the possible positions.
However, the preceding limitation is known in the art of communications. Smith teaches When implemented in a 3GPP-LTE network, the various embodiments may include an E-SMLC 418 component configured to send and receive location information (e.g., latitude, longitude, altitude, velocity, etc.) to and from the mobile devices, which may be achieved both on-net and off-net. The location information may be delivered in standard formats, such as those for cell-based or geographical co-ordinates, together with the estimated errors (uncertainty) of the location, position, altitude, and velocity of a 
Regarding claims 8, 25, Mcerlean in view of Reference-2 teaches all the limitations above except the motion state configuration includes information that identifies a timing uncertainty associated with the movement of the second device.
However, the preceding limitation is known in the art of communications. Smith teaches mobile devices are configured to report sensor information to each other which includes x, y, z coordinate information and velocity, and configured to report sensor information in response to determining that there is a likelihood that there has been change in a location of mobile devices in response to detecting motion ([0108]-[0109]), The location information may be delivered in standard formats, such as those for cell-based or geographical co-ordinates, together with the estimated errors (uncertainty) of the location, position, altitude, and velocity of a mobile device and, if available, the positioning method (or the list of the methods) used to obtain the position estimate (0098) and reducing some positional uncertainties. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have 
Regarding claim 9, Mcerlean in view of Reference-2 teaches all the limitations above except the timing uncertainty is defined by at least one of a confidence level associated with timing of the movement, a confidence window associated with the timing of the movement, or a confidence distribution associated with the timing of the movement.
However, the preceding limitation is known in the art of communications. Smith teacheswWhen implemented in a 3GPP-LTE network, the various embodiments may include an E-SMLC 418 component configured to send and receive location information (e.g., latitude, longitude, altitude, velocity, etc.) to and from the mobile devices, which may be achieved both on-net and off-net. The location information may be delivered in standard formats, such as those for cell-based or geographical co-ordinates, together with the estimated errors (uncertainty) of the location, position, altitude, and velocity of a mobile device and, if available, the positioning method (or the list of the methods) used to obtain the position estimate ([0098]-[0099]; information collected from any or all the internal sensors may be used for improving location or positioning accuracy and/or confidence improvements. Various embodiments may compute location information based on information from multiple sensors, with or without the aid of radio frequency propagation information ([0152]-[0153], [0171]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Smith within the system of Mcerlean in view of Reference-2  in order to aid in the determination of the location of the mobile devices.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/01/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643